 


114 HR 48 IH: No Fly for Foreign Fighters Act
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 48 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2015 
Ms. Jackson Lee introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To require a review of the completeness of the Terrorist Screening Database (TSDB) maintained by the Federal Bureau of Investigation and the derivative terrorist watchlist utilized by the Transportation Security Administration, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the No Fly for Foreign Fighters Act. 
2.Review of the completeness of the Terrorist Screening Database (TSDB) maintained by the Federal Bureau of Investigation and the derivative terrorist watchlist utilized by the Transportation Security Administration 
(a)In generalNot later than 90 days after the date of the enactment of this Act, the Attorney General, acting through the Director of the Terrorist Screening Center, shall complete a review, in coordination with appropriate representatives from the Department of Homeland Security and all other relevant Federal agencies, of the completeness of the Terrorist Screening Database (TSDB) and the terrorist watchlist utilized by the Administrator of the Transportation Security Administration to determine if an individual who may seek to board a United States-bound flight or a domestic flight and who poses a threat to aviation or national security or a threat of terrorism and who is known or suspected of being a member of a foreign terrorist organization is included in such Database and on such watchlist. 
(b)ReportNot later than ten days after the completion of the review under subsection (a), the Director of the Terrorist Screening Center shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the findings of such review. 
 
